PER CURIAM.
Petitioners seek review of the decision of the District Court of Appeal in this cause reported at 256 So.2d 539 (3rd D. C.A. Fla. 1972). Our examination of the record and briefs reveals no decisional conflict as is required by Article V, Section 4(2), Florida Constitution, F.S.A. For the benefit of the Bench and Bar, however, we note in passing that the quotation of the contract terms appearing in the District Court opinion is inaccurate, and should be as follows:
“ . . . . This contract is subject to purchaser being able to qualify for and secure a mortgage in the minimum amount of $35,000.00 with interest not to exceed 8Purchaser shall have ten (10) days from the date of this contract to secure said mortgage; otherwise this contract shall become null and void and earnest money deposit shall be returned immediately to purchaser..."
The petition for writ of certiorari is denied.
It is so ordered.
CARLTON, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.